Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,512,734.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are not structurally distinguishable from the claims in the patent.

Current Application
US Patent No. 10,512,734
Claim 1, A medical device comprising: 
at least one needle tip having a pointed closed end configured to penetrate tissue, the needle tip configured to be installed on a hollow needle shaft having a fluid flow passage within the needle shaft, and the needle tip configured to be removed from the needle shaft; 

equivalent to the limitations provided in lines 1-6 of claim 1 in US’734
the needle tip configured to close the fluid flow passage within the needle shaft when the needle tip is installed on the needle shaft; and 

equivalent to the limitations provided in lines 7-9 of claim 1 in US’734
at least one tool configured to install the at least one needle tip on the needle shaft, the tool comprising a needle tip holder, the needle tip holder comprising a needle tip receptacle configured to receive the needle tip, including the pointed closed end, therein, and configured to hold the needle tip during an installation of the needle tip on the needle shaft.

equivalent to the limitations provided in lines 10-18 of claim 1 in US’734
Claim 2
equivalent to claim 2 in US’734
Claim 3
equivalent to claim 3 in US’734
Claim 4
equivalent to claim 4 in US’734
Claim 5, the at least one needle tip comprises a needle shaft receptacle to receive a portion of the needle shaft; 
the needle shaft receptacle includes needle shaft receptacle threads; 
the needle shaft includes needle shaft threads; and 
the at least one needle tip is securable to the needle shaft by threaded engagement of the needle shaft receptacle threads of the needle tip with the needle shaft threads of the needle shaft.
this limitation is to be found in lines 1-2 of claim 5 in US’734;

this limitation is to be found in lines 3-5 of claim 5 in US’734;
this limitation is to be found in line 6 of claim 5 in US’734

this limitation is to be found in lines 7-10 of claim 5 in US’734
Claim 7
equivalent to claim 6 in US’734
Claim 8
equivalent to claim 7 in US’734
Claim 9
equivalent to claim 8 in US’734
Claim 10
equivalent to claim 9 in US’734
Claim 11
equivalent to claim 10 in US’734
Claim 12
equivalent to claim 11 in US’734
Claim 13, wherein: the at least one needle tip includes at least one needle tip ridge and/or at least one needle tip groove; 
the needle tip receptacle includes at least one needle tip receptacle ridge and/or at least one needle tip receptacle groove; and 
the positive mechanical engagement is formed by positive mechanical engagement of the at least one needle tip ridge with the at least one needle tip receptacle groove and/or engagement of the at least one needle tip groove with the at least one needle tip receptacle ridge.
this limitation is to be found in lines 1-3 of claim 12 in US’734

this limitation is to be found in lines 4-6 of claim 12 in US’734

this limitation is to be found in lines 7-11 of claim 12 in US’734
Claim 14
equivalent to claim 13 in US’734
Claim 15
equivalent to claim 14 in US’734
Claim 16
equivalent to claim 15 in US’734
Claim 17
equivalent to claim 16 in US’734
Claim 18
equivalent to claim 17 in US’734
Claim 19
equivalent to claim 18 in US’734
Claim 20
equivalent to claim 19 in US’734
Claim 22
equivalent to claim 20 in US’734
Claim 23
equivalent to claim 21 in US’734
Claim 24
equivalent to claim 22 in US’734



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783